department of the treasury internal_revenue_service p o box irs cincinnati oh number release date date date employer id number contact person id number contact telephone number form you must file tax years all uil dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we'll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we’ll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s department of the treasury internal_revenue_service cincinnati oh legend b name c llc name d date e state f social media websites x dollars amount dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issue sec_1 do you meet the operational_test for exemption under sec_501 of the code no for the reasons described below do you meet the provisions described in sec_501 of the code no for the reasons described below facts you incorporated as a non-profit corporation under the state law of e on date d your articles of incorporation filed with e indicate you are organized pursuant to the e nonprofit corporation code you also submitted another document titled articles of incorporation which were not filed with e this document states your purposes are originating loans to assist individuals seeking help with mortgage financing credit counseling and helping those who are disenfranchised helping members in the community with their mortgage needs through special programs and projects you attested that you amended your articles to include required sec_501 language however to this date there is no evidence of such an amendment on the secretary of state website and it actually indicates you are administratively dissolved your founder and president b is the owner of c a for profit business providing financial consulting services you stated that there will be no relationship or referrals between you and b’s for profit business c experienced with loan modifications and also has ten years of experience as a senior mortgage broker and four years of experience as a mortgage advisor b is currently your sole employee and based on your financial data will receive x dollars as compensation besides b you have two other individuals on your board_of directors b is when we asked you to describe your activities you responded that you will originate loans for first-time homebuyers at par rate and assist low income individuals to qualify them in purchasing their homes by using all down-payment assistant programs and closing cost programs you explained that the par rate is the lowest interest rate given by wall street every morning as a reference point for mortgage lenders banks may increase the rate as they wish for whatever product they are offering in addition you will also provide comprehensive counseling to homeowners having difficulties making their mortgage payment including establishing payment agreements and working with homeowners to avoid foreclosure moreover you stated that your loan origination program is open to the general_public monday through friday during regular business hours any individual regardless of income may participate in your loan origination program you indicated that you will not charge a fee to any individual seeking to obtain a home loan additionally you will not make any solicitations for public donations and that none of your income will be derived from the general_public instead you stated that your income will be from broker fees paid to you from lenders for the loans you originate on their behalf you provided that you will charge lenders a loan origination fee of one percent of loan value on each loan you broker you also indicated that you hope to eventually do in- house processing of loans concerning the step-by-step process for your loan origination program numerous realtors with whom b has worked with for many years will provide you a list of their clients needing a mortgage you indicated that the mortgage process has guidelines which must be followed and will take effect once you start operations either b or other loan officers whom b has known for several years will conduct this activity some of the loan officers will also be coming to work for you when b originates the loan he will follow the process from start to finish when others are originating the loan the file must be approved by b or the sales manager before the process can be completed your loan origination program is done through an application process that either qualifies an individual or disqualifies them you will require the same financial information from your borrowers as a regular mortgage would require this information consists of proof of income or check stubs from last year proof of stocks and bonds if any proof of second income if any and bank statements for the last three months after one’s loan application is reviewed the applicant is presented with a letter explaining the status concerning whether the applicant qualifies and then you go from there you will advertise and receive referrals through churches social media word of mouth through realtors and loan officers and school teachers’ meetings in addition when affordable you will advertise through local papers you will also advertise on f you will not receive customer referrals through the purchase of notice default lists mortgage lists or lead lists and you will not be paid to give referrals to any institution letter rev catalog number 47630w you stated that you will provide financial counseling seminars to the general_public freely along with other programs to properly prepare borrowers for the challenges of home ownership you will provide a home buyers’ seminar that details the responsibilities of home ownership as well as the pitfalls and challenges to expect you will offer literature to the public and have experienced professionals in the real_estate mortgage and legal areas lecture from time-to-time in addition you will have experienced professionals conduct seminars for loss mitigation credit counseling loan modification foreclosures and how to negotiating payments with mortgage companies on your payments expenses will be used to conduct classes in the following subjects additionally you indicated that your excess revenues over e g o a e m g m first time home buyers seminars credit counseling loan modification training programs bankruptcy training counseling foreclosure counseling helping borrowers negotiate payment arrangements of their mortgages loss mitigation when we asked you if you require counseling participants to engage in ongoing educational programs during the course of their counseling you responded that we are not yet legal and therefore have not prepared any of these yet we must first have the legal rights to operate before we can start spending money on the creations of all these programs and at that time we will be glad to furnish your office with copies of all documents you need when we asked you to state the number of time you meet with a borrower before recommending a particular approach and the average amount of time your counselors spend in speaking with each borrower during an initial inquiry and during subsequent follow-up inquiries you replied that all that is not yet prepared we must have legal rights to operate before preparing all these documents when we asked you to state the percentage of time and money that is spent on any workshops classes seminars on mortgage foreclosure intervention financial counseling mortgage loss mitigation consumer budgeting assistance or other educational programs you stated that these sessions have not started yet and therefore i cannot give you any time or money spent on them it was first stated that your revenue will be from gifts grants and contributions but you later clarified that your revenues would be from broker fees paid to you from lenders for the loans that you originate on their behalf you stated that you will charge lenders a loan origination fee of one percent of the loan value on each loan that your expenses will be compensation to officers you broker and that these fees will fund your operations directors and trustees and occupancy expenses you have not allocated time or resources to education or counseling of the public your financial data does not show that you dedicate any revenues to activities involving educational or counseling programs or allocate any expenses to the training of employees to provide educational or counseling programs law sec_501 of the internal_revenue_code provides that corporations may be exempt from tax if they are organized and operated exclusively for charitable or educational_purposes and no part of their net_earnings inures to the benefit of any private_shareholder_or_individual letter rev catalog number 47630w a sec_501 of the code provides that organizations which provide credit_counseling_services as substantial purpose shall not be exempt from taxation under sec_501 unless they are described in sec_501 or sec_501 and they are organized and operated in accordance with the following requirements a the organization-- i provides credit_counseling_services tailored to consumers the specific needs and circumstances of ii makes no loans to debtors other than loans with no fees or interest and does not negotiate the making of loans on behalf of debtors iii provides services for the purpose of improving a consumer's credit record credit history or credit rating only to the extent that such services are incidental to providing credit_counseling_services and iv does not charge any separately_stated fee for services for the purpose of improving any consumer's credit record credit history or credit rating b the organization does not refuse to provide credit_counseling_services to a consumer due to the inability of the consumer to pay the ineligibility of the consumer for debt management plan enrollment or the unwillingness of the consumer to enroll in a debt management plan c the organization establishes and implements a fee policy which-- i requires any fees charged to a consumer for services are reasonable ii allows for the waiver of fees if the consumer is unable to pay and iii except to the extent allowed by state law prohibits charging any fee based in whole or in part on a percentage of the consumer's debt the consumer's payments to be made pursuant to a the consumer resulting from debt management plan enrolling in a debt management plan or the projected or actual savings to d at all times the organization has a board_of directors or other governing body- i which is controlled by persons who represent the broad interests of the public such as public officials acting in their capacities as such persons having special knowledge or expertise in credit or financial education and community leaders ii not more than percent of the voting power of which is vested in persons who are employed by the organization or who will benefit financially directly or indirectly from the organization's activities other than through the receipt of reasonable directors’ fees or the repayment of consumer debt to creditors other than the credit_counseling_organization or its affiliates and letter rev catalog number 47630w iii not more than percent of the voting power of which is vested in persons who are employed by the organization or who will benefit financially directly or indirectly from the organization's activities other than through the receipt of reasonable directors' fees sec_501 of the code defines for purposes of sec_501 the term credit_counseling_services to mean i the providing of educational information to the general_public on budgeting personal finance financial literacy saving and spending practices and the sound use of consumer credit ii the assisting of individuals and families with financial problems by providing them with counseling or iii a combination of the activities described above sec_1_501_c_3_-1 states an organization may qualify for tax exemption under sec_501 although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization’s exempt_purpose or purposes and also if the organization is not organized or operated for the primary purpose of carrying on an unrelated_trade_or_business as defined in sec_513 of the code sec_1_501_c_3_-1 provides that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more if an organization fails to meet either the organizational_test or the of the purposes specified in such section operational_test it is not exempt sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 provides that the term educational as used in sec_501 of the code relates to a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community in revrul_69_441 1969_2_cb_115 the service found that a nonprofit organization formed to help reduce personal bankruptcy by informing the public on personal money management and aiding low-income individuals and families with financial problems was exempt under sec_501 of the code its board_of directors was comprised of representatives from religious organizations civic groups labor unions business groups and educational institutions letter rev catalog number 47630w in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes in 70_tc_352 the tax_court found that a corporation formed to provide consulting services did not satisfy the operational_test under sec_501 of the code because its activities constituted the conduct_of_a_trade_or_business that is ordinarily carried on by commercial ventures its primary purpose was not charitable educational or scientific but rather commercial organized for profit in addition the court found that the organization's financing did not resemble that of the typical section it had not solicited nor had it received voluntary contributions from the public it sec_501 organizations only source_of_income was fees from services and those fees were set high enough to recoup all projected costs and to produce a profit in consumer credit counseling service of alabama inc v united_states u s t c d d c the court held that an organization that provided free information on budgeting buying practices and the sound use of consumer credit qualified for exemption from income_tax because its activities were charitable and educational in easter house v u s ci ct aff'd 846_f2d_78 fed cir the claims_court found an organization that operated an adoption agency was not exempt because a substantial purpose of the agency was a non-exempt commercial purpose the court concluded that the organization did not qualify for exemption under sec_501 of the code because its primary activity was placing children for adoption in a manner indistinguishable from that of a commercial adoption agency the court rejected the organization's argument that the adoption services merely complemented the health related_services to unwed mothers and their children rather the court found that the health-related services were merely incidental to the organization's operation of an adoption service which in and of itself did not serve an exempt_purpose the organization's sole source of support was the fees it charged adoptive parents rather than contributions from the public the court also found that the organization competed with for-profit adoption agencies engaged in substantial advertising and the accumulated substantial profits accordingly the advancement of educational and charitable activities’ purpose of plaintiff's adoption service is its primary goal and held that the organization was not operated exclusively for purposes described in sec_501 the business_purpose and not court found that in 950_f2d_365 the court_of_appeals upheld a tax_court decision that an organization operating restaurants and health food stores in a manner consistent with the doctrines of the seventh day adventist church did not qualify for exemption under sec_501 of the code because the organization was operated for a substantial non-exempt commercial purpose organization's activities were presumptively commercial because the organization was in competition with other restaurants engaged in marketing and generally operated in a manner similar to commercial businesses the court found that the in 283_fsupp2d_58 d d c the district_court relied on the commerciality doctrine in applying the operational_test because of the commercial manner in which this organization conducted its activities the court found that it was operated for a non-exempt commercial purpose rather than for a tax-exempt purpose as the court stated among the major factors courts have considered in assessing commerciality are competition with for profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors letter rev catalog number 47630w include among other things whether the organization uses commercial promotional methods eg advertising and the extent to which the organization receives charitable donations application of law organizational and operational tests sec_501 of the internal_revenue_code sets forth two main tests for an organization to be recognized as exempt an organization must be both organized and operated exclusively for purposes described in sec_501 of the code and sec_1_501_c_3_-1 you provided questionable evidence that you met the organizational_test and you failed the operational_test you primary activity is to operate as a mortgage broker to originate loans and serve as an intermediary between the borrower and the lender as a mortgage broker you are compensated by the lender a fee of one percent of the loan value on any mortgage loans you broker operating as a mortgage broker for a fee on a regular and continuous basis is an unrelated_trade_or_business for profit within the meaning of sec_513 of the code pursuant to sec_1_501_c_3_-1 you do not meet the requirements for recognition of tax exemption under sec_501 of the code as your primary purpose is the operation of an unrelated_trade_or_business for profit within the meaning of sec_513 of the code to satisfy the operational_test an organization must be operated exclusively for one or more exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1 c - c as a mortgage broker rather than serving the public at large you assist lenders in finding borrowers for their products and services operating as a mortgage broker for a fee from lenders does not serve an exempt_purpose thus you are not engaged primarily in activities which accomplish one or more of the exempt purposes specified in sec_501 of the code and more than an insubstantial part of your activities is not in furtherance of an exempt_purpose therefore you are not operated exclusively for an exempt_purpose as provided in sec_501 of the code and you fail the operational_test as provided in sec_1_501_c_3_-1 specifically you are operated for a substantial nonexempt purpose in contravention of the requirements of sec_1_501_c_3_-1 in better business bureau of washington d c inc the united_states supreme court provided that the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes since your primary purpose is the conduct of an unrelated_trade_or_business for profit by operating as a mortgage broker you serve a substantial nonexempt purpose which precludes tax exemption under sec_501 of the code applying the factors cited in airlie foundation inc you are operated for a substantial nonexempt commercial purpose as a mortgage broker you are in direct competition with other mortgage brokers in the industry that provide services to lenders in exchange for fee you provide a service to lenders for which you are compensated at market rates you charge lenders a loan origination fee of one percent of loan value on each loan that you broker in addition you will advertise your services on f and possibly through the local newspapers you will make no solicitations for funding from the public you will receive zero funding from public donations or grants you are solely funded by broker fees you receive from lenders for loan origination a letter rev catalog number 47630w services you provide on their behalf indicating that you are operated for a substantial nonexempt commercial purpose thus you meet most of the factors provided in airlie foundation inc you are similar to the organizations described in b s w group inc easter house and living faith because you are operating for a substantial nonexempt commercial purpose rather than for a tax-exempt purpose you are in direct competition with other mortgage brokers in the mortgage loan industry like a commercial for profit business you are open to the general_public monday through friday during regular business hours your loan origination services are available to anyone in the general_public your borrowers are not limited to a charitable_class of individuals your borrowers however must qualify for your loan origination services based on the financial information they provide your activities are not educational you have not not operate a substantive ongoing counseling or public educational program you do demonstrated that your activities are described in sec_1_501_c_3_-1 you stated that you will provide educational programs and counseling but you were unable to provide details of any programs you may offer you only provided a list of possible subjects that you may cover and that experts from time to time will present these programs when we asked you the amount of time and resources you will spend on counseling and educational activities you stated that as you have not started these activities you are unable provide us the amount of time or resources you will spend on these activities in addition your financial information only shows resources devoted to the salary of a director and rent your budgets show that you have no financial resources devoted to counseling or educational activities you have not shown that your activities are designed to provide instruction or training useful to the individual and beneficial to the community within the meaning of sec_1_501_c_3_-1g thus you are not operated exclusively for educational_purposes within the meaning of sec_501 of the code you are not like the organizations in consumer credit counseling service of alabama and revrul_69_441 are structured to improve the because you have not shown that you provide educational programs that borrower’s understanding of their financial problems or their skills in solving them your goal is to determine if borrowers are eligible for your loan origination services sec_501 of the code you do not meet the requirements of sec_501 of the code because you do not provide credit_counseling_services tailored to the specific needs and circumstances of consumers as described in sec_501 of the code you do not conduct initial or follow-up meetings with potential borrowers to gather information to understand their particular financial situation or needs or to council individuals on how to improve their financial situations your goal is gather financial information only to the extent to determine a potential borrower’s eligibility for your loan origination services you are negotiating loans on behalf of you also do not comply with sec_501 of the code debtors for which you are compensated by the lender at a rate of one percent of the total loan value therefore you fail to meet the requirement of sec_501 i1 of the code letter rev catalog number 47630w furthermore you do not meet sec_501 of the code because your founder president is a compensated employee and is one of your three board members your governing body does not comply with sec_501 of the code that requires that at all times the organization must have a board_of directors or other governing body not more than percent of the voting power of which is vested in persons who are employed by the organization or who will benefit financially directly or indirectly from the organization's activities because one out of three of your board members will benefit financially from your operation therefore had you established that you otherwise met the requirements of sec_501 your failure to satisfy the requirements of sec_501 of the code would prevent you from being exempt from taxation under sec_501 of the code your position you stated that you have already submitted the information in your application and reasoning based in law explaining how you are organized and operated exclusively for the purposes described in sec_501 of the code you stated you have spoken to the service and re-iterated how your activities and operations comply with the requirements under sec_501 of the code you stated that it is beyond your understanding why there is a delay in granting the tax-exempt status for your organization our response to your position your primary activity is to provide mortgage broker services to lenders for a fee you are not operated exclusively for a tax-exempt purpose under sec_501 of the code you are operated for a substantial nonexempt purpose rather than a tax-exempt purpose as specified under sec_501 of the code you fail the operational_test as described in sec_1_501_c_3_-1 conclusion we hold that you do not meet the requirements for recognition of tax exemption under sec_501 of the code you are not operated exclusively for a tax-exempt purpose as specified under sec_501 of the code as your primary purpose is to serve as a mortgage broker on behalf of lenders for a fee you are operated for a substantial nonexempt purpose moreover exemption under sec_501 of the code is precluded because your primary purpose is the operation of an unrelated_trade_or_business as defined under sec_513 of the code furthermore you do not operate a substantive ongoing program of public education or counseling and you do not meet the requirements of sec_501 of the code if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on letter rev catalog number 47630w e e the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn't already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we'll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it letter rev catalog number 47630w if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47630w
